Title: From Thomas Jefferson to George Hammond, 10 September 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
Philadelphia Sep. 10. 1793.
 
I received yesterday, and laid before the President your letter of the 8th. instant, desiring that James Shoolbred should have an Exequatur on the copy of a consular commission inclosed in that letter. But it appears so material in law that our records should be founded on an inspection of the original, that the President, on account of the distance, thinks it more convenient that Mr. Shoolbred should be permitted to act for a while without an Exequatur, I am therefore authorized hereby
 
to declare his permission to him to exercise the functions of Vice-Consul for his Britannic majesty in the states of North Carolina, South Carolina, and Georgia, without the formality of an Exequatur, until there shall have been full time to produce the original of his commission to be exhibited to the President. I have the honor to be Sir Your most obedt. servt

Th: Jefferson

